CATES, Judge.
Possession of marihuana 1 contrary to the Uniform Alabama Controlled Substances Act, No. 1407, September 16, 1971: fine of $100 and sentence on guilty plea of six months in the county jail with probation for two years.
The record is devoid of any colloquy between the judge and the defendant to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274.
On authority of Honeycutt v. State, 47 Ala.App. 640, 259 So.2d 846 and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment below must be reversed and the cause remanded.
Reversed and remanded.
TYSON and HARRIS, JJ., concur.

. Unlike the 1940 Code, T. 22, § 256, which employed the Castilian, “marijuana”, the Uniform Act uses the orthographic variant “marihuana”, perhaps an Anglieizaüon to avoid the consonantal “j” sound.